Title: To George Washington from Brown & Francis, 15 June 1790
From: Brown & Francis
To: Washington, George



Dr Sr,
Providence [R.I.] June 15th 1790

We take the Liberty to Inclose you by our Mr Thomas Francis, the Recommendation of a number of Gentlemon in Favour of one of the Best of Citizens and one whome we know to be Truly Desearveing of the most Favorable notice of the Gentlemon of Congress, and had not their have beene a Desided Majority of Anties in both Houses of our Genl Assembly, he Certinly would have beene Elected one of the Senneters, the Gentlemon who was apposed to him and appointed by 16 Majority its True is Reither Fedderal but we are Sorry to have Ocation to Obsearve, that his being Brother in Law to the present Govenour we Fear he will be too much under the Controul of the Anties, we are with the highest Esteeme & Affection Your Obt and Most Humble Servts

Brown & Francis


P.S. the Barer our Mr T. Francis havg Lately Arived from Calcutta ware he was offten in Compy with Lord Corn Wallis perhaps Your Exeleney may if Leasure purmit, wish to have Some Conversation Respecting that Gentlemon, once your prissoner, Mr Francis Stay in New York will be Very Short havg not Seen ⟨His⟩ Famely for 19 Months.

